



MANAGEMENT SERVICES AGREEMENT


This Management Services Agreement (this “Agreement”) is entered into as of
October 1, 2016 (the “Effective Date”), by and between Contango ORE, Inc., a
Delaware corporation (“CORE”) and Juneau Exploration, L.P., a Texas limited
partnership (“JEX”). CORE and JEX may be referred to herein collectively as the
“Parties” or individually as a “Party”.
RECITALS
A.    CORE is in the business of exploring in the State of Alaska for gold ore
and associated minerals through Peak Gold, LLC, a Delaware limited liability
company (the “Joint Venture Company”) jointly owned with a subsidiary of Royal
Gold, Inc. (“Royal Gold”);
B.    JEX, through its executives has provided and will continue to provide CORE
certain managerial, financing, accounting and administrative services in
connection with CORE’s business affairs;
C.     JEX has historically not been reimbursed by     CORE for the costs
incurred in providing such services but the independent directors of CORE have
determined that it is both appropriate and desirable for JEX to be reimbursed
for certain of the costs.
C.    CORE and JEX desire to enter into this Agreement to set forth the terms
and conditions for JEX to continue to provide services to CORE.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, CORE and JEX agree, as follows:
1.Services.
(a)    Subject to the terms and conditions set forth in this Agreement, JEX
shall perform in good faith such services as may be reasonably requested from
time to time by the Board of Directors of CORE (the “Board”), including, but not
limited to, the services (the “Services”) set forth in the Scope of Work
attached hereto and incorporated herein as Exhibit A (“Scope of Work”). JEX
agrees to perform the Services for CORE.
(b)    CORE may, from time to time, request changes in the Scope of Work. Any
changes to the Scope of Work must be mutually agreed upon between JEX and CORE
before they are incorporated in written amendments to Exhibit A of this
Agreement.
(c)    JEX shall commence the Services on the Effective Date and shall perform
all Services as required during the Term of this Agreement.
2.    Term of Agreement. This Agreement shall commence on the Effective Date and
shall remain in full force and effect for a term of one (1) year and each month
thereafter unless terminated upon ninety (90) days’ prior written notice by
either Party (the “Term”).
3.    Compensation. During the Term of this Agreement and in consideration of
the Services performed by JEX hereunder, JEX shall be entitled to receive the
following:
(a)    A monthly payment in the amount of $32,000 beginning the Effective Date
during the Term, which payment includes an allocation of $6,900 per month for
costs for office space and equipment (“Service Fees”) but excludes any
allocation of payment pursuant to this Agreement to Mr. John B. Juneau who
serves as the Chairman, President and Chief Executive Officer of CORE.
(b)    Reimbursement for expenses, legal costs, filing fees, SOX fees, and other
third party fees incurred by JEX as well as all other reasonable and necessary
expenses incurred by JEX in providing the Services (collectively, “Reimbursable
Expenses”).
4.    Payments. CORE shall promptly pay to JEX all Service Fees monthly in
advance and all Reimbursable Expenses upon submission of satisfactory evidence
of payment by JEX. CORE shall not withhold, nor shall CORE be obligated to
withhold, taxes or deductions from payments made to JEX. JEX shall pay, and
shall be solely responsible for payment of any applicable taxes on payments made
by CORE to JEX for Services rendered under this Agreement.
5.    Ownership of Work Product. All reports, documents or other written
material developed by JEX in the performance of this Agreement shall be and
remain the property of CORE without restriction, claim, lien or limitation upon
its use or dissemination by CORE.
6.    Confidential Status; Disclosure of Information. All agreements, data,
reports, documents, materials or other information developed or received by JEX
or provided to JEX by or on behalf of CORE shall be deemed confidential and
shall not be disclosed by JEX without the prior written consent of CORE. CORE
shall grant such consent if disclosure is legally required by applicable law.
7.    Independent Contractor.
(a)    JEX is an independent contractor and shall have no power to bind CORE or
to incur any debt, obligation or liability on behalf of CORE. CORE shall not
have power to bind JEX or to incur any debt, obligation or liability on behalf
of JEX.
(b)    JEX shall pay all required taxes on amounts paid to JEX under this
Agreement.
(c)    JEX shall fully comply with all applicable laws in rendering the
Services.
(d)    CORE is not and shall not be obligated to provide any employee benefits
to JEX.
8.    Indemnification. To the fullest extent permitted by law, CORE shall, at
its sole respective cost and expense, defend, protect, indemnify, and hold
harmless JEX, its partners and its and their respective officers, attorneys,
agents, employees, successors, and assigns (collectively, “JEX Indemnitees”)
from and against any and all damages, costs, expenses, liabilities, claims,
demands, causes of action, proceedings, expenses, judgments, penalties, liens,
and losses of any nature whatsoever, including fees of accountants, attorneys,
expert witnesses, or other professionals and all costs associated therewith
(collectively, “Claims”), resulting from any negligent act, error, omission or
failure to act by CORE (“CORE Indemnitor”) or, as applicable, its officers,
agents, servants, employees, subcontractors, material men, suppliers or their
respective officers, agents, servants or employees in connection with, resulting
from, or related to this Agreement. Subject to paragraph 10 below, to the
fullest extent permitted by law, JEX shall, at its sole cost and expense,
defend, protect, indemnify, and hold harmless CORE and its officers, attorneys,
agents, employees, successors, and assigns (collectively, “CORE Indemnitees” and
together with the JEX Indemnitees, the “Indemnitees”) from and against any and
all Claims resulting from any acts constituting bad faith, willful misconduct or
gross negligence by JEX (“JEX Indemnitor” and together with CORE Indemnitor,
“Indemnitor”) or, as applicable, its officers, agents, servants, employees,
subcontractors, material men, suppliers or their respective officers, agents,
servants or employees in connection with, resulting from, or related to this
Agreement. This indemnity provision is effective regardless of any prior,
concurrent, or subsequent passive negligence by Indemnitees and shall operate to
fully indemnify Indemnitees against any such negligence. This indemnity
provision shall survive the termination of the Agreement and is in addition to
any other rights or remedies which Indemnitees may have under the law or at
equity. Payment is not required as a condition precedent to an Indemnitee’s
right to recover under this indemnity provision, and an entry of judgment
against Indemnitor shall be conclusive in favor of the Indemnitee’s right to
recover under this indemnity provision. Indemnitor shall pay Indemnitees for any
attorneys’ fees and costs incurred in enforcing this indemnification provision.
This indemnity is effective without reference to the existence or applicability
of any insurance coverages which may have been required under this Agreement or
any additional insured endorsements which may extend to Indemnitees. This
indemnity provision shall survive the termination of this Agreement and is in
addition to any other rights or remedies which Indemnitees may have under the
law.
9.    Limitations on Liability. Notwithstanding anything to the contrary,
neither Party shall be liable to the other Party for any punitive, incidental,
special, exemplary or consequential damages arising in connection with or with
respect to this Agreement.
10.    Limits of JEX Responsibility. JEX assumes no responsibility other than to
render the Services described herein in good faith and shall not be responsible
for any action of CORE in following or declining to follow any advice or
recommendation of JEX. JEX, its partners, officers, employees and affiliates
(“JEX Persons”) will not be liable to CORE, its shareholders, or others, except
by reason of acts constituting bad faith, willful misconduct or gross negligence
of JEX Persons in the provision of Services. CORE shall reimburse, indemnify and
hold harmless JEX Persons for and from any and all Claims of any nature
whatsoever in respect to or arising in connection with any acts or omissions of
CORE and its affiliates and any acts or omissions of any JEX Person undertaken
in good faith and in accordance with the standard set forth above. The terms of
this paragraph 10 shall survive the termination of this Agreement.
11.    Mutual Cooperation.
(a)    CORE shall provide JEX with all pertinent data, documents and other
requested information as is reasonably available for the proper performance of
the Services by JEX.
(b)    In the event any claim or action is brought by a third party against CORE
relating to JEX’s performance in connection with this Agreement, JEX shall
render any assistance that CORE may reasonably request.
12.    Notices.
Any notices, bills, invoices, or reports required by this Agreement shall be
deemed received on: (a) the day of delivery if delivered by hand or overnight
courier service during CORE’s and JEX’s regular business hours; or (b) on the
third (3rd) business day following deposit in the United States mail, postage
prepaid, to the addresses heretofore below, or to such other addresses as the
Parties may, from time to time, designate in writing.
If to CORE:

Contango ORE, Inc.
3700 Buffalo Speedway, Suite 925
Houston, Texas 77098
Attention: Leah Gaines
Phone: (713) 960-1379


If to JEX:

Juneau Exploration L.P.
3700 Buffalo Speedway, Suite 925
Houston, Texas 77098
Attention: John B. Juneau
Phone: (713) 805-4086


13.    Governing Law. This Agreement shall be interpreted, construed and
enforced in accordance with the laws of the State of Texas.
14.    Dispute Resolution; Arbitration. In the event that there is any
controversy, claim or dispute between the Parties arising out of or related to
this Agreement, the Parties shall for a period of thirty (30) days attempt in
good faith to negotiate a resolution. If the Parties are unable in such time
period to resolve the controversy, claim or dispute, either Party may, by
written notice to the other Party, request that the matter be submitted to
arbitration under and pursuant to the applicable commercial arbitration rules
and procedures of the American Arbitration Association. The arbitration shall be
held in Houston, Texas. The arbitrator(s) shall have no affiliation or
relationship with either Party or their counsel and, when feasible, shall have
training or experience in the subject matter of the dispute. Any award or
decision rendered pursuant to such rules and procedures shall be final and
binding on each of the Parties hereto and their respective successors and
assigns. Such decision or award shall be in writing signed by the arbitrator(s)
and shall state the reasons upon which the decision or award is based. The
arbitrator(s), in deciding any dispute, controversy or claim arising under this
Agreement as provided in this Section 14, shall look to the substantive laws of
the State of Texas for the resolution of the dispute, controversy or claim.
Judgment on any decision or award pursuant hereto may be entered in any court
having jurisdiction thereof.
15.    No Partnership or Joint Venture. CORE and JEX are not partners or joint
venturers with each other and neither the terms of this Advisory Agreement nor
the fact that CORE and JEX have joint interests in any one or more investments
shall be construed so as to make them partners or joint venturers or impose any
liability as such partners or joint venturers or impose any liability as such on
either of them.
16.    Fidelity Bond. JEX shall not be required to obtain or maintain a fidelity
bond in connection with the performance of its services hereunder.
17.    Board of Directors and Officers. Mr. John B. Juneau is a member of the
Board of Directors of CORE and is Chairman, President and Chief Executive
Officer of CORE. Mr. Juneau shall be compensated separately from the terms of
this Agreement as determined in the sole discretion of the independent Directors
of the Board of CORE. Mr. Juneau, Ms. Leah Gains, Vice President and Chief
Financial Officer of CORE, and any other employees of JEX who provide Services
pursuant to this Agreement, may be granted restricted stock, stock options or
other forms of compensation by the independent Directors of the Board of CORE as
such Directors may determine in their sole discretion and while serving as
Officers or Directors of CORE, shall be included in all insurance coverages that
CORE may have for its Officers and Directors.
18.    JEX Interests. Nothing herein shall prevent JEX, Juneau nor any employee
of Juneau from (i) continuing to own stock or stock options in CORE, and
(ii) engaging in any other business or enterprise, including engaging in oil and
gas exploration, development and production.
19.    Further Assurances. Each of the Parties hereto shall do such further
acts, shall perform such further actions, and shall execute and deliver such
additional agreements and instruments as the other Party may reasonably require
to consummate, evidence or confirm the agreements and understandings contained
herein in the manner contemplated hereby.
20.    No Assignment. JEX shall not assign or transfer any interest in this
Agreement nor the performance of any of JEX’s obligations hereunder, nor shall
it subcontract any of the Services or the Scope of Work without the prior
written consent of CORE.
21.    Time Is Of The Essence. Time is hereby expressly declared to be of the
essence of this Agreement and of each and every provision hereof; and each and
every provision hereof is hereby declared to be and made a material, essential
and necessary part of this Agreement.
22.    Exhibits; Precedence. All documents referenced as exhibits in this
Agreement are hereby incorporated in this Agreement. In the event of any
material discrepancy between the express provisions of this Agreement and the
provisions of any document incorporated herein by reference, the provisions of
this Agreement shall prevail.
23.    Entire Agreement and Amendments. This Agreement, and any other documents
incorporated herein by specific reference, represent the entire and integrated
agreement between JEX and CORE. As of September 30, 2016, the office sublease
between CORE and JEX is hereby terminated. This Agreement supersedes all prior
oral or written negotiations, representations or agreements. This Agreement may
not be amended, nor any provision or breach hereof waived, except in a writing
signed by the Parties which expressly refers to this Agreement.
24.    Severability. Wherever possible, each provision of this Agreement shall
be interpreted in such a manner as to be valid under applicable law. If any
provision of this Agreement, is determined by a court of competent jurisdiction
to be invalid, void or unenforceable, the remaining provisions shall
nevertheless continue in full force and effect.
25.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which when
taken together shall constitute one and the same instrument.


[Remainder of Page Intentionally Left Blank]

WHEREFORE, the Parties hereto have executed this Agreement as of the date first
above written.
CONTANGO ORE, INC.

By:         /s/ Leah Gaines         
Name:    Leah Gaines
Title:    Vice President and Chief Financial Officer


JUNEAU EXPLORATION, L.P.

By: Juneau GP, LLC
its General Partner

By:         /s/ John B. Juneau        
Name:    John B. Juneau
Title:    President








        



--------------------------------------------------------------------------------






Exhibit A

Scope of Work




1.    Services. Subject to the supervision of the Board and upon its direction,
and consistent with the provisions of the CORE’s Certificate of Incorporation
and Bylaws, JEX shall:
(a)    advise CORE and the Board with respect to the business and affairs of
CORE and the Joint Venture Company;
(b)    establish bank accounts and invest and reinvest on a short-term basis any
funds of CORE and manage CORE’s short-term investments including the acquisition
and sale of money market instruments;
(c)    investigate, select and conduct relations and enter into appropriate
contracts on behalf of the Company with individuals, corporations and entities
in furtherance of the business activities of CORE;
(d)    monitor the performance of the Joint Venture Company and report to the
Board regarding its status;
(e)    obtain for CORE such services as may be required for other activities
relating to the business of CORE;
(f)    administer such day-to-day bookkeeping and accounting functions as are
required for the proper management of the assets of CORE, prepare or cause to be
prepared such reports as may be required by any governmental authority in
connection with the ordinary conduct of CORE’s business, including without
limitation, periodic reports, returns or statements required under the
Securities Exchange Act of 1934, as amended, the Internal Revenue Code, the
securities and tax statutes of any jurisdiction in which CORE is obligated to
file such reports or the rules and regulations promulgated under any of the
foregoing, and prepare or cause to be pre-pared reports and statements for
distribution to shareholders of CORE;
(g)    Prepare budgets and similar reports for use of the Board;
(h)    provide office space and office equipment, the use of accounting or
computing equipment when required, and provide personnel necessary for the
performance of the foregoing services; and
(i)    from time to time, or at any time requested by the Board, provide reports
to the Board as may be reasonably requested.



